DETAILED ACTION
Claims 1-6 and 11-16 are amended. Claims 7-10 are cancelled. Claims 1-6 and 11-16 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to paragraphs [0002], [0013], [0014], [0017], [0018], [0028], [0038], [0055], and [0063] are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action.
Amendments to claims 1-6 and 11-16 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action.
Amendments to claims 1-6 and 11-16 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action.

Allowable Subject Matter
Claims 1-6 and 11-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ritter et al. (US 2013/0097320 A1; hereinafter Ritter) discloses a content distribution network utilizing JSON format for content distribution including name/value pair parameters and resource metadata identifying if a resource if cacheable or not (see e.g. Ritter, paragraphs 97, 103, 114). However, Ritter does not explicitly disclose generating a “modified query response” including data elements and associated content included in a “modified data query” as recited in the claims.
Tsimelzon et al. (US 2007/0180099 A1; hereinafter Tsimelzon) discloses a client-server model for content distribution utilizing name/value pair parameters and specifying if content is cachable or not (see e.g. Tsimelzon, paragraphs 47, 49). However, Tsimelzon does not explicitly disclose generating a “modified query response” including data elements and associated content included in a “modified data query” as recited in the claims.
Therefore, in view of the limitations “receiving, by the CDN, a query response from the origin server, the query response including, for each of the one or more of the plurality of data elements included in the modified data query: the data element; content corresponding to the data element; and a markup directive indicating cacheability of the corresponding content”, “generating, by the CDN, a modified query response based on the query response, the modified query response including: the plurality of data elements included in the modified data query; and content corresponding to each of the plurality of data elements included in the modified data query” recited in claim 1, the similar limitations recited in claim 11, and the other limitations recited therewith, claims 1 and 11, in their entirety, present subject matter that is novel and non-obvious over the prior art.
Consequently, claims 1 and 11 are allowed. Claims 2-6 and 12-16 are also allowed due to their dependency on allowable independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194